Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing objection
Drawing objection regarding claim 5 is withdrawn acknowledging the applicant’s remarks that the claimed feature, “using a vehicle horn responsive to determining that the current fuel level matches the target end fuel level” is sufficiently understandable by paragraph [0039] of the specification, and illustration of the feature in the drawings is not necessary. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claims 1, 13, the limitation, “instead of displaying other information” does not have antecedent basis in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 8, 10-13, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US20130278407A1 to Rothschild.
Regarding claim 1, Rothschild discloses:
a vehicle comprising: a fuel tank including a fuel sensor {paragraph [0017]: the sending unit 110 can include an optical sensor that measures the level of fuel 102 contained in the fuel tank 104}; 
one or more external vehicle displays {paragraph [0022]: the display unit 126 can be external with respect to the vehicle}; 
a processor configured to: determine a current fuel level of the fuel tank: determine a cost to fill the fuel tank {paragraphs [0048], [0050]: a method 500 of indicating a cost to fill a fuel tank of a vehicle includes step 502, in which a signal indicating fuel level is received, and step 504, in which based on the level of fuel contained in the fuel tank, via a processor, a quantity of fuel required to fill the fuel tank can be determined; at step 508, based on the 
determine that a vehicle ignition is turned off and a fuel filler of the fuel tank is open; and cause, triggered by the vehicle ignition being off and the fuel filter being open, the one or more external vehicle displays to begin to display the current fuel level and the cost to fill the fuel tank {paragraphs [0024], [0025], [0033], [0028], [0050]: the present invention can provide power to the display unit 126 while the ignition remains off. the system 100 can include a switch 130; the switch 130 can be a mechanical switch physically connected to the fuel door 134, opening and closing of the fuel door 134 can physically operate the switch; the display unit 126 can indicate the present level of fuel 102 in the fuel tank 104; accordingly, the display unit 126 can present an indication of the cost to fill the fuel tank 104 when the vehicle's ignition is off. In illustration, when the fuel door 134 is opened, or when the fuel cap 107 is removed from the fuel nozzle 106, the switch 130 can close to activate [triggered by the vehicle ignition being off and the fuel filter being open, the one or more external vehicle displays to begin to display] the sending unit 110, the processing system 122 and/or the display unit 126; a visual indicator indicating the cost to fill the fuel tank can be presented, the visual indicator can be clearly visible to a person located outside of the vehicle while the vehicle is off}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit 126 of Rothschild to display the current fuel level and the cost to fill the fuel tank instead of displaying other information in order to display the current fuel level and the cost to fill the fuel tank more clearly and easily visible to the user by not displaying other information.

Regarding claim 7, which depends from claim 1, Rothschild further teaches:
wherein the vehicle further comprises one or more exterior facing cameras configured to capture one or more images of a display of a fuel pump, and wherein the processor is further configured to perform image recognition on the one or more images to determine the current fuel level of the fuel tank {paragraphs [0022], [0034], [0013], [0018], [0030]: the display unit 126, which includes an optical sensor [camera], is provided on a fuel door or attached to an external surface of the vehicle; fueling station posts alphanumeric characters corresponding to the fuel data and the vehicle includes an alphanumeric character reader [configured to capture one or more images of a display of a fuel pump] that optically detects [to perform image recognition on the one or more images] the alphanumeric characters; the sending unit 110 communicates the fuel level signal 120 to a processing system 122; the processing system 122 can, based on the present fuel level indicated by the sending unit 110, determine the amount, or quantity, of fuel 102 contained in the fuel tank 104 [fuel level]. That is, Rothschild discloses that the processing system 122 determines the current fuel level based on image by the camera.}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optical sensor and the alphanumeric character reader of Rothschild in order to determine current fuel level.
Similar reasoning applies to claim 16.
Regarding claim 8, which depends from claim 1, Rothschild further discloses:
the processor is further configured to: determine a geographic location of the vehicle; and determine the cost to fill the fuel tank based on the geographic location {paragraph [0037]: the fuel data receiver 123 can access data from websites pertaining to geographic locations and prices for fuel}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fuel data receiver of Rothschild in order to receive data related to geographic location. 
Similar reasoning applies to claim 17.
Regarding claim 10, which depends from claim 1, Rothschild further discloses:
wherein the vehicle further comprises one or more exterior facing cameras configured to capture one or more images of a gas station sign, and wherein the processor is further configured to perform image recognition on the one or more images to determine the cost to fill the fuel tank {paragraphs [0022], [0034], [0030], [0050]: the display unit 126, which includes an optical sensor [camera], is provided on a fuel door or attached to an external surface of the vehicle; fueling station posts alphanumeric characters corresponding to the fuel data and the vehicle includes an alphanumeric character reader [configured to capture one or more images of a gas station sign] that optically detects [perform image recognition on the one or more images] the alphanumeric characters; the processing system 122 can determine the amount, or quantity, of fuel 102 contained in the fuel tank 104; based on the quantity of fuel required to fill the fuel tank and the fuel data, the cost to fill the fuel tank can be determined. That is, Rothschild discloses that the processing system 122 determines the cost to fill the fuel tank based on image by the camera}.

Similar reasoning applies to claim 19.
Regarding claim 11, which depends from claim 1, Rothschild further discloses:
the vehicle further comprises a communication system configured for communication with a remote computing device {paragraph [0020]: the fuel data receiver 123 is a web-enabled that retrieves the fuel data from the website [remote computing device]}, 
wherein the processor is further configured to determine the cost to fill the fuel tank based on price data received from the remote computing device {paragraphs [0020], [0030]: the fuel data receiver 123 is integrated into the processing system 122 [processor]; the processing system 122 determines the cost to fill the fuel tank 104}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fuel data receiver of Rothschild in order to receive data from the website.
Regarding claim 12, which depends from claim 1, Rothschild further discloses:
the processor is further configured to transmit the current fuel level and the cost to fill the fuel tank to a remote computing device {paragraphs [0020] [0030]: a smart phone [remote computing device] is communicatively linked [transmit] to the processing system 122; the processing system 122 determines the amount [level] of fuel 102 contained in the fuel tank 104 and cost to fill the fuel tank 104}.
.
Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild in view of US 20180072556 A1 to Dudar et al. (hereinafter, Dudar ‘556).
Regarding claim 3, which depends from claim 1, Rothschild further discloses:
wherein the processor is further configured to: receive a target fuel tank input amount, wherein combination of (i) a fuel amount corresponding to the target fuel tank input amount and (ii) a starting fuel level is less than a full fuel level; determine a target end fuel level based on the target fuel tank input amount {Rothschild ,paragraph [0048]: In a method 500 of indicating a cost to fill a fuel tank of a vehicle, at step 502, a signal indicating a level fuel contained in the fuel tank of a vehicle can be received from a fuel level sending unit. At step 504, based on the level of fuel contained in the fuel tank, via a processor, a quantity of fuel [target end fuel level] required to fill the fuel tank [target fuel tank input amount] can be determined. It is in the knowledge available to one of ordinary skill in the art that either target amount or current fuel level cannot be more than a full fuel level}. 
Rothschild does not disclose the limitation of automatically stopping an in-progress fueling operation responsive to determining that the current fuel level matches the target end fuel level. Dudar ‘556 remedies this and discloses in paragraph [0181]: a method comprises stopping the delivery of fuel to the fuel system in response to the determination the fuel system has been filled to a predetermined level. 

Regarding claim 4, which depends from claim 3, Rothschild further discloses:
the target fuel tank input amount comprises one or more of a target amount of money, a target quantity of fuel to add, and the target end fuel level {Rothschild, [abstract]:  indicating a cost to fill a fuel tank of a vehicle. A signal indicating a level fuel contained in the fuel tank of the vehicle can be received from a fuel sending unit. Based on the level of fuel contained in the fuel tank, a quantity of fuel required to fill the fuel tank can be determined. Fuel data can be received. Based on the quantity of fuel required to fill the fuel tank and the fuel data, a cost to fill the fuel tank can be received}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the money, quantity and fuel level aspects of target fuel tank input amount feature of Rothschild with the described invention of Rothschild in view of Dudar ‘556 in order to handle target fuel tank input amount with various aspects of the target amount.
Claim 5, which depends from claim 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild in view of Dudar ‘556, as applied to claim 3 above, and further in view of US 7000654 B1 to Rossi, which was cited by applicant.
Rothschild in view of Dudar ‘556 does not teach the additionally recited limitations of claim 5. Rossi remedies this and discloses: 
the processor is further configured to (i) flash one or more vehicle lights or (ii) emit a sound using a vehicle horn responsive to determining that the current fuel level matches the target end fuel level {Rossi, [abstract]: a fuel tank indicator may be the CPU operation of a vehicle member such as the honking of the horn, flashing of the lights}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio and visual indicating feature of Rossi with the described invention of Rothschild in view of Dudar ‘556 in order to provide notice that can be sensed by the driver.
Claims 6, 9, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild in view of US-20180201122-A1 to Dudar (hereinafter, Dudar ‘122).
Regarding claim 6, which depends from claim 1, Rothschild further discloses:
the processor is further configured to determine the current fuel level of the fuel tank based on fueling data received {Rothschild, paragraph [0013]: a fuel level monitoring system can be incorporated into a vehicle; the fueling station can wirelessly communicate data, such as fuel prices or other data related to the fuel to the vehicle, in which case vehicle can include a transceiver or receiver to receive such communication}. 
Rothschild does not teach the limitation that a communication system is configured for vehicle to infrastructure (V2I) communication and that fueling data is received via V2I communication. Dudar ‘122 remedies this and discloses in paragraph [0023]: the transceiver 160 may communicate with a transportation infrastructure, e.g. the autonomous fuel station pump 32 etc., such as by using known vehicle-to-infrastructure (V2I) techniques. 

Similar reasoning applies to claim 15.
Claim 9, which depends from claim 1, Rothschild further discloses:
the processor is further configured to determine the cost to fill the fuel tank based on price data received {Rothschild, paragraph [0013]: a fuel level monitoring system can be incorporated into a vehicle to indicate the cost to fill the vehicle's fuel tank.; the fueling station can wirelessly communicate data, such as fuel prices or other data related to the fuel to the vehicle, in which case vehicle can include a transceiver or receiver to receive such communication}. 
Rothschild does not teach the limitation that a communication system is configured for vehicle to infrastructure (V2I) communication and that price data is received via V2I communication. Dudar ‘122 remedies this and discloses in paragraph [0023]: the transceiver 160 may communicate with a transportation infrastructure, e.g. the autonomous fuel station pump 32 etc., such as by using known vehicle-to-infrastructure (V2I) techniques. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the V2I communication feature of Dudar ‘122 with the described invention of Rothschild in order for a vehicle to interact with an infrastructure including a fuel station thereby extending base for fuel-filling control.
Similar reasoning applies to claim 18.

Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive. Contrary to applicant’s assertion that there is no teaching or suggestion in Rothschild for the features of the amended independent claims 1, 13, Rothschild provides such teaching or suggestion as explained above. 103 rejections are rewritten for the amended claim set.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661